DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of the language indicating benefits especially in the first sentence.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 17 objected to because of the following informalities:  The claim does not end with a period.  Appropriate correction is required.
Two claims are numbered 18. The examiner will interpret that the second claim numbered 18 is actually claim 19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-6 recite the limitations "the harness connector receptacle" or “the harness receptacle”.  There is insufficient antecedent basis for this limitation in the claim 1 from which they depend.

The terms “precise positioning” & “precise orientation” in claims 4, 6 & 18 are relative terms which render the claims indefinite. The term “precise” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is indefinite what the range for “precise” is being recited.

Claims 17-20 preambles are indefinite. The preambles for these claims recite “the system” but no “system” was recited in parent claim 16. These preambles should maybe be changed to something like – the computer operated machine --.

Claims 7 & 19 (mistakenly numbered 18) have an antecedent problem with “the marking reader is configured to detect one or more of a color and a pattern marking”. This limitation was previously recited in parent claims 1 & 16 third paragraph.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al in view of Pechter et al.
A system configured to facilitate assembly of a wire or cable harness (¶0002), including insertion of wires and cables, or wire and cable tips, respectively, into appropriate pin-hole receptacles of a wire or cable harness connector (¶0025 especially next to last sentence; claim 11), comprising: 
a computer fig. 4, including one or more computer memories (at least fig. 7 at 105, 107 & 109), comprising non-transitory computer- readable media, and one or more computer processors electrically connected to and in data communication with the non-transitory computer readable media and one or more displays 45, each having one or more data inputs (105, 107, 109, 113, 115, 117) and one or more data outputs enabling the data communication (fig. 7 at 119 & 121); 
a marking reader having one or more marking illumination light sources (¶0009 last sentence; ¶0023-24 “reading means”) illuminating a wire or cable (claim 5), data input and data output connections to the computer (fig. 6; ¶0028 4th sentence), and one or more sensors configured to detect one or more of a color and a pattern marking included on a wire or cable covering (¶0009 especially last sentence), and wherein the marking reader creates and sends one or more data sets describing the one or more color and pattern markings detected to the computer via the computer data input (abstract 1st two sentences; fig. 7), and wherein the computer is configured to identify a wire or cable based on the one or more color and pattern markings (¶0009 last sentence; abstract 2nd sentence) detected on the wire or cable covering; 
one or more harness connector receptacles fig. 5G, each configured to hold in place one or more different types of harness connectors; 
one or more pin-hole illuminating light sources, wherein the computer is configured to change the position of the pin-hole illuminating light sources (¶0028 last 2 sentences) and direct light into each pinhole of the harness connector included in a sequence of wire or cable pin-hole insertions required to assemble the wire or cable harness fig. 6, based on the wire or cable identified, as an indication of a selected pin-hole receptacle presently needing insertion of a wire or cable (abstract last sentence; ¶0010).
Kelley does not disclose that the detectors “detect one or more of a color and a pattern marking on a wire or cable covering”. 
Pechter discloses detecting one or more of a color and a pattern marking on a wire or cable covering in the process of mating wires or cables to the proper connector (¶0161 “As another example, modular machine 912, 916 may scan part of the cable, such as end 116, 146 in order to determine the orientation of the wires (such as the positioning of various colors of wires).”; ¶0173 “…he scanning functionality 1210 may use an algorithm in combination with one or more color filters in order to identify the colors of the wires in the scan and in turn determine the position of one, some or all of the wires…”).  At the time the invention was made it would have been well known to one of ordinary skill in this art to detect color of a wire as taught by Pechter during the “marking reader” process of Kelley. A motivation for this color reading could be to have a well-known and reliable process for matching the proper wire with the correct connector.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.    
Claim 7 (as best understood) Kelley discloses that the marking reader is configured to detect one or more of a color and a pattern marking, which pattern may comprise one or more of a striping pattern, a bar code 115, a QR code, a geometric pattern and one or more alphanumeric characters.
Claim 8 Kelley discloses that the system further includes one or more of a touch screen, keyboard 43/47/45, a microphone 57, voice command 49, a mouse, a foot pedal, and an image capture button, configured to trigger the marking reader to capture an image of a wire or cable covering (¶0022), including the one or more color and pattern markings (¶0009).

Claims 16 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al in view of Pechter et al.

A computer operated machine fig. 4 configured to facilitate assembly of a wire or cable harness (¶0007 1st sentence), and specifically insertion of wires and cables into respective assigned pin-hole (¶0028 last 2 sentences) receptacles 27 of a wire or cable harness connector 29, comprising: 
a computer 43, including one or more computer memories (at least fig. 7 at 105, 107 & 109), comprising non-transitory computer- readable media, and one or more computer processors electrically connected to and in data communication with the non-transitory computer readable media and one or more displays 45, each having one or more data inputs (105, 107, 109, 113, 115, 117) and one or more data outputs enabling the data communication (fig. 7 at 119 & 121); 
a marking reader having at least one marking illumination light source (¶0009 last sentence; ¶0023-24 “reading means”), configured to illuminate a wire or cable covering (claim 5), data input and data output connections to the computer (fig. 6; ¶0028 4th sentence), and one or more detectors configured to detect one or more of a color and a pattern marking on a wire or cable covering, and wherein the marking reader creates and sends one or more data sets describing the one or more color and pattern markings to the computer via the computer data input connection (¶0031 last sentence), and wherein the computer is configured to identify the wire or cable based on the color and pattern markings (¶0009 last sentence; abstract 2nd sentence); 
one or more harness connector receptacles fig. 5G, each configured to hold in place one or more different types of harness connectors; 
one or more pin-hole illuminating light sources, wherein the computer is configured to change the position of the pin-hole illuminating light sources (¶0028 last 2 sentences), and direct light into each pinhole receptacle included in a sequence of wire or cable pin-hole insertions required to assemble the wire or cable harness fig. 6, based on the wire or cable identified and indicate a selected pin-hole receptacle needing insertion of a wire or cable (abstract last sentence; ¶0010).
Kelley does not disclose that the detectors “detect one or more of a color and a pattern marking on a wire or cable covering”. 
Pechter discloses detecting one or more of a color and a pattern marking on a wire or cable covering in the process of mating wires or cables to the proper connector (¶0161 “As another example, modular machine 912, 916 may scan part of the cable, such as end 116, 146 in order to determine the orientation of the wires (such as the positioning of various colors of wires).”; ¶0173 “…he scanning functionality 1210 may use an algorithm in combination with one or more color filters in order to identify the colors of the wires in the scan and in turn determine the position of one, some or all of the wires…”).  At the time the invention was made it would have been well known to one of ordinary skill in this art to detect color of a wire as taught by Pechter during the “marking reader” process of Kelley. A motivation for this color reading could be to have a well-known and reliable process for matching the proper wire with the correct connector.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.    
Claim 18 (19) (as best understood) the system further includes one or more of a touch screen, keyboard 43/47/45, a microphone 57, voice command, a mouse 49, a foot pedal, and an image capture button, configured to trigger the marking reader to capture an image of a wire or cable covering (¶0022), including the one or more color and pattern markings, and wherein the marking reader is configured to detect one or more of a color and a pattern marking (¶0009), which pattern may comprise one or more of a striping pattern, a bar code 59/115, a QR code, a geometric pattern and one or more alphanumeric characters.

Claims 2-4 & 17 (17 as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al in view of Pechter et al as applied to claims 1 & 16 respectively.
Claims 2 & 17 Kelley discloses that the system is portable (¶0011 1st sentence); and further includes a harness connector receptacle mount (fig. 4 at 61).
Neither Kelley nor Pechter disclose a carrying case or suitable container to transport the “computer operated machine”.  
At the time the invention was made it would have been well known to one of ordinary skill in this art to design the portable computer system of Kelley in view of Pechter to be able to be transported in a case. One motivation for this could be to make it easier to transport the computer system. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.  
Claim 3 Kelley discloses fig. 4 that the case or container further includes attachments, configured to hold one or more of a computer screen, tablet computer and smart phone, and one or more input buttons, and wherein the case or container further includes a harness connector receptacle mount (figures 5G/H).
Claim 4 (as best understood) Kelley discloses that the harness connector receptacle is equipped with a central aperture (top of figures 5G/H) configured to receive and lock in place one or more harness 31 connectors 29, enabling precise positioning of the harness connector with respect to the one or more pin-hole illuminating light sources 63 .

Allowable Subject Matter
Claims 11-15 are allowed.
Claims 9, 10, 18 & 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101. The examiner can normally be reached Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649